Citation Nr: 0427049	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

1.  Entitlement to an effective date prior to May 2, 1997, 
for the assignment of 10 evaluation for residuals of a 
fractured right fifth metacarpal.  

2.  Entitlement to an increased rating for residuals of a 
fractured right fifth metacarpal, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from August 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action by the 
Oakland, California RO that increased the rating for the 
residuals of a fracture of the right fifth metacarpal from 
noncompensable to 10 percent, effective April 16, 1998.  In a 
rating action of November 1998 the RO assigned an effective 
date of May 2, 1997, for the 10 percent rating.  

In August 2000 the Board remanded the issues currently on 
appeal to the RO for further development.  That having been 
completed the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In December 1996, the RO denied the veteran's claim for a 
compensable rating for his right 5th finger disability; he 
was notified of the decision but did not submit a notice of 
disagreement within one year.

2.  It became factually ascertainable that a compensable 
rating for the veteran's 5th finger was warranted during VA 
outpatient treatment on May 2, 1997.  

4.  The residuals of a fracture of the veteran's right 5th 
finger consist of complaints of pain with full painless range 
of motion reported in the finger on recent examination.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for a right 5th finger disability earlier than May 2, 1997 
have not been met. 38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right 5th finger disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5299-5015 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A.  It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., at 
117-119.

The record indicates that the RO informed the appellant of 
the provisions of the VCAA and its relevance to his current 
claim in a letter dated in October 2003.  This letters, in 
conjunction with the statement of the case and subsequent 
supplemental statements of the case informed the appellant of 
the evidence needed to substantiate his current claims.  The 
letter also informed the veteran who was responsible for 
obtaining what evidence.  The VCAA notice letter told the 
appellant of his responsibility for submitting evidence, and 
thereby put him on notice to submit all such evidence in her 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-121.  However, the Court's remedy was a remand so that 
the notice could be provided.  Id., 122-124.  The appellant 
essentially received that remedy when the RO provided notice 
in October 2003.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the issues currently on 
appeal but not yet associated with the claims folder.  It is 
noted in this regard that the appellant has been afforded a 
recent VA examination to evaluate his complaints regarding 
his right 5th finger disability.  It is also noted that in a 
statement dated in August 2004 the veteran's representative 
indicated that the case was now ready for appellate 
determination.  

                                                    I.  
Factual Basis

Review of the service medical records indicate that the 
veteran sustained a displaced, closed fracture of the right 
fifth metacarpal in July 1987 In a rating decision of June 
1990 the RO granted service connection for fracture of the 
right fifth metacarpal and assigned a noncompensable (0 
percent) rating for this disability effective from August 12, 
1989, the day following the veteran's discharge from service.  
This rating was confirmed and continued by subsequent rating 
board decisions and in a decision of February 1995 the Board 
denied entitlement to a compensable rating for this 
disability.  The RO again denied a compensable rating for the 
veteran's right fifth metacarpal in a rating action dated in 
December 1996.  The veteran was informed of this decision in 
a letter dated in December 1996, but he did not file a timely 
notice of disagreement in regard to this decision.  In a 
memorandum received on April 16, 1998 the veteran's 
representative indicated that the veteran wished to file a 
claim for an increased rating for "his service connected 
right hand" disability.  

VA clinical records reflect outpatient treatment for various 
disorders, including the veteran's right fifth finger 
disability during the late 1990s.  When seen initially on May 
2, 1997, neuropathy was reported in the right 4th and 5th 
fingers.  The veteran complained of sharp and shooting pains 
in the 4th and 5th fingers when using the right hand.  
evaluation revealed no point tenderness and no flexion 
weakness in the right hand.  Some extension weakness was 
noted.  The Tinel's and Phalen's signs were negative.  A 
Subsequent electromyogram revealed mild carpal tunnel 
syndrome in the right hand.  

On VA examination in June 1998 the veteran complained of a 
throbbing pain in the area of the fracture of his right fifth 
metacarpal fracture to include his fifth and fourth fingers.  
He also said that he experienced an electric shock like 
sensation involving both of these fingers and the wrist.  The 
veteran also said that there was quite a bit of tenderness at 
the fracture site in his fifth finger.  Examination revealed 
no abnormalities involving the hand and no deformity of the 
right fifth metacarpal.  Function in the hand was normal and 
the metacarpophalangeal (MP) joint flexed 90 degrees, as did 
the proximal interphangeal (PIP) joint.  The distal 
interphalangeal (DIP) joint flexed 45 degrees.  There was 
tenderness at the MP joint of the fifth finger.  Percussion 
produced an electric shock sensation consistent with the 
veteran's complaint.  An X-ray showed residuals of an old 
fracture of the 5th metacarpal with sclerosis and angulation.  
The diagnosis was status post fracture to the right fifth 
metacarpal with pain in the MCP most likely due to early 
osteoarthritis with an electric shock sensation on 
percussion.  This was believed to be more likely than not due 
to a small neuroma at the fracture site.  

In a rating action of June 1998 the RO increased the 
evaluation for the veteran's right fifth finger disability to 
10 percent disabling, effective April 16, 1998, the date of 
receipt of the veteran's claim for an increased rating for 
this disability.  In a rating action of November 1998 the RO 
established an effective date of May 2, 1997 for the 
assignment of a 10 percent rating for the veteran's right 5th 
finger disability.  

In a statement dated in January 2000 a VA physician noted 
that the veteran had mild carpal tunnel syndrome on the 
right.  The doctor stated that the cause of carpal tunnel 
syndrome was unknown, but trauma such as the veteran's hand 
fracture could not be ruled out.  (in a rating action of 
December 2001 the RO denied service connection for the 
veteran's right carpal tunnel syndrome.)  

Private clinical records reflect occasional treatment from 
2000 and 2002 for pain in the right hand and wrist assessed 
as right hand/wrist tenosynovitis.  

On VA examination in June 2002 it was stated that the veteran 
was right handed.  The veteran complained of severe pain in 
the right hand, wrist, and forearm.  A history of mild carpal 
tunnel syndrome was noted, and it was also noted that X-rays 
of his right 5th finger showed the residuals of his fracture 
to be at the distal part.  It was commented that this injury 
had no relationship with his right carpal tunnel syndrome.  
In addition, reference was made to a report of a 1980 work 
injury to the right hand with no symptoms prior to that time.  

Evaluation of the right 5th finger showed no deformity of the 
5th metacarpal bone or joint visible or palpable.  There was 
no tenderness of the right 5th MCP joint compared to any 
other joint in the right hand.  Range of motion in the 5th 
finger was painless and unimpeded from 0 to 90 degrees.  No 
sensory or motor deficits were noted in the finger.  It was 
reported that there were no flare-ups, impairment due to 
pain, weakness, fatigability, slowness or incoordination.  
Tenosynovitis was noted in the right upper extremity, but 
this was said to be anatomically unrelated to the veteran's 
service connected finger disability.  

X-ray showed no evidence of acute fracture or dislocation in 
the finger and the joint spaces were unremarkable.  Possible 
minimal bowing of the distal 5th metacarpal was reported that 
could be a stigmata of a prior fracture.   

                                                  II.  Legal 
Analysis 

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  For disability compensation 
stemming from direct service connection, the effective date 
will be the day following separation from active service or 
date entitlement arose if claim is received within 1 year of 
separation from active service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2003).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998). In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions. Hazan v. Gober, 10 Vet App 511 
(1997).  

The veteran contends that the effective date for the grant of 
a compensable rating for his right fifth finger should be in 
1990 because that was when he began to experience severe pain 
in the finger and because that is when he first began to seek 
compensation from the VA for this disability.  

The record shows that claims for a compensable rating for his 
right 5th finger disability was denied by Board in February 
1995, and by the RO in an unappealed rating action of 
December 1996.  The veteran did not submit a notice of 
disagreement within a year of the notice of that decision.  
The only communication received within a year of the December 
1996 rating decision consisted of a statement from the 
veteran received on March 3, 1997.  That statement made no 
mention of the finger disability.  Since no notice of 
disagreement was received within one year, the December 1996 
rating decision it would ordinarily become final  and, 
constitute a bar to an effective date any earlier than the 
date of that decision.  38 U.S.C.A. § 7105(c) (West 2002); 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made prior to a final denial can't serve as the basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (1999).

However, new and material evidence received within a year of 
a rating decision is deemed to have been received in 
conjunction with the claim considered in that decision, and 
serves to prevent that decision from becoming final.  Muehl 
v. West, 13 Vet App 159 (1999); 38 C.F.R. § 3.156(b) (2003).

Since VA clinical records rendered it factually ascertainable 
that the veteran had increased disability due to his right 
5th finger disability as of May 2, 1997, that evidence must 
be considered new and material.  This evidence was 
constructively of record when created.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Since new and material evidence was 
received within one year of the December 1996 rating 
decision, that decision did not become final.  However, an 
earlier effective would not be warranted.  The increase was 
demonstrated subsequent to the claim that served as the basis 
for the December 1996 rating decision.  Therefore, the 
increase was effective the date it was factually 
ascertainable-May 2, 1997.  38 U.S.C.A.§ 5110(b)(2); 38 
C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98.

Since that is the case, the veteran's claim for an effective 
date prior to May 2, 1997, for the assignment of a 
compensable evaluation for residuals of a fractured right 
fifth metacarpal must be denied.  

Increased Rating

The veteran has been assigned a 10 percent rating for the 
residuals of a fracture of the right 5th finger on the basis 
of pain in a joint under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5299-5015.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 Part 4 (2003). 
Separate diagnostic codes identify the various disabilities.  

The criteria for evaluating finger disabilities was amended 
during the course of this appeal.  64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. 
§ 4.71a,)

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kumar v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  

As will be discussed below, the Board finds that neither the 
new nor the old criteria for the evaluation of single finger 
disabilities would warrant the assignment of an evaluation in 
excess of the 10 percent rating currently assigned for the 
veteran's right 5th finger disability.  

Under the old criteria for the evaluation of the veteran's 
right 5th finger disability, a noncompensable (0 percent) 
rating was assignable for favorable or unfavorable ankylosis 
of the finger whether it was in the major or minor hand.  
38 C.F.R. § 4.71(a), Diagnostic Code 5227 (2001).  Extremely 
unfavorable ankylosis was to be rated under the criteria for 
amputation contained in 38 C.F.R. § 4.71(a), Diagnostic Code 
5156.  Extremely unfavorable ankylosis was defined as all 
joints in extension or extreme flexion, or with rotation and 
angulation of bones.  Note (a), following Diagnostic Code 
5219.  

Under Diagnostic Code 5156, a 10 percent rating was provided 
for amputation without metacarpal resection, and a 20 percent 
rating was provided for amputation with metacarpal resection.  

The Board notes, however, that the examinations and treatment 
records do not show any limitation of motion in the 5th 
finger.  The June 2002 examiner specifically considered 
whether there was any additional limitation of motion due to 
functional factors, and concluded that there was no 
additional limitation of motion due to those factors.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  

Thus, it cannot be found that the veteran meets the criteria 
for extremely unfavorable ankylosis under the old rating 
criteria.  Accordingly an evaluation in excess of 10 percent 
for the veteran's right 5th finger disability would not be 
warranted under the criteria for single finger disability in 
effect prior to August 26, 2002. 

Under the criteria for evaluation of single finger disability 
in effect August 26, 2002, favorable or unfavorable ankylosis 
of the 5th finger of either hand continues to be evaluated as 
noncompensable (0 percent) disabling under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5227.  A non compensable 
rating is also assignable for any degree of limitation of 
motion in the 5th finger under Diagnostic Code 5230.  A note 
to Diagnostic Code 5227 provides that consideration should be 
given as to whether amputation of the 5th finger is warranted 
or whether the dysfunction in the finger affects the other 
digits or the overall function of the hand, There is no 
evidence that amputation of the 5th finger is warranted or 
that the service connected 5th finger disability affects the 
other fingers of the hand or the function of the hand itself.  
The record clearly indicates that other, non service 
connected disabilities such as tenosynovitis and carpal 
tunnel syndrome are the etiology for the veteran's recent 
problems with his right hand.  

Finally, in evaluating this claim, the Board has considered 
whether there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2003).  The RO also 
considered this question in its statement of the case.

The veteran has at times suggested that the 5th finger 
disability interfered with employment.  However, the 2002 
examiner found no functionally significant residuals of the 
5th finger fracture, and the veteran's complaints appear to 
relate more to the non-service connected carpal tunnel 
syndrome in the right hand. In the absence of evidence that 
the right 5th finger disability causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted. Shipwash v. Brown, 8 
Vet. App. 218 (1995)

In view of the above, the Board concludes that an evaluation 
in excess of 10 percent for the veteran's right 5th finger 
disability must be denied.  


ORDER

An effective date earlier than May 2, 1997 for the assignment 
of a 10 percent rating for a right 5th finger disability is 
denied.  

An evaluation in excess of 10 percent for a right 5th finger 
disability is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



